Name: Commission Regulation (EEC) No 3916/86 of 22 December 1986 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats
 Type: Regulation
 Subject Matter: information and information processing;  agricultural policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31986R3916Commission Regulation (EEC) No 3916/86 of 22 December 1986 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats Official Journal L 364 , 23/12/1986 P. 0039 - 0041 Finnish special edition: Chapter 3 Volume 22 P. 0103 Swedish special edition: Chapter 3 Volume 22 P. 0103 *****COMMISSION REGULATION (EEC) No 3916/86 of 22 December 1986 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Articles 24a (3), 26 (3) and 27 (5) thereof, Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oils seeds and fixing the frontier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (5), as last amended by Regulation (EEC) No 2429/72 (6) and in particular Article 6 thereof, Having regard to Council Regulation No 143/67/EEC of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils (7), as last amended by Regulation (EEC) No 2077/71 (8) and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 205/73 (9), as last amended by Regulation (EEC) No 3818/85 (10), specifies that Member States must provide information to the Commission on the working of various measures provided for in Regulation No 136/66/EEC; whereas, in the light of experience, it is necessary for the Commission to assess more accurately the quantities of the oilseed during the marketing year; Whereas it is necessary to obtain information more frequently from Member States regarding the forfeiture of securities deposited in connection with advance fixing of the subsidy referred to in Article 4, and of the application of the control system referred to in Article 9, of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (11), as amended by Regulation (EEC) No 935/86 (12); whereas, in order to be able to improve its assessment of the disposal of the harvest, the Commission should be informed of the forfeiture of the securities required in connection with the advance fixing of the export refund provided for in Council Regulation No 142/67/EEC; Whereas it is necessary for the Commission to have information about the quantities of 'double zero' colza and rape seed, as referred to in Article 24a of Regulation No 136/66/EEC, which have been bought or sold by intervention agencies under Commission Regulation No 282/67/EEC of 11 July 1967 on the detailed rules for intervention for oilseeds (13), as amended by Regulation (EEC) No 2436/86 (14), or for which applications for idenfication have been lodged in connection with the payment of subsidy; Whereas it is necessary for the Commission to have information about the quantities of colza and rapeseed which, after having been identified in connection with the payment of subsidy, habe been incorporated in feedingstuffs; whereas certain other amendments are required to Regulation (EEC) No 205/73 in order to bring it into line with other Regulations in the oils and fats sector, in particular with Commission Regulation (EEC) No 2681/83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oilseeds (15), as last amended by Regulation (EEC) No 2527/86 (16), and Commission Regulation (EEC) No 190/68 concerning the denaturing process for colza and rapeseed (17) as last amended by Regulation (EEC) No 1486/69 (18); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Articles 7 to 12a of Regulation (EEC) No 205/73 are hereby replaced by the following: 'Article 7 1. With regard to the intervention measures referred to in Article 26 of Regulation No 136/66/EEC, Member States shall communicate to the Commission: (a) within 15 days of buying-in, the quantities, quality and place of taking over of seeds bought in by the intervention agencies; if substantial quantities are offered, the Member States concerned shall immediately inform the Commission; (b) within 15 days of sale, the quantities and qualities of seeds sold by the intervention agencies, indicating where they were held at the time of sale; a distinction shall be made between sales on the Community market and sales for export; (c) during the first month of each quarter, the cases in which the provisions of Article 6 (4) of Regulation No 282/67/EEC were applied during the preceding quarter. 2. Where appropriate, a distinction shall be made between ' double zero' colza and rapeseed and other colza and rapeseed when communicating the information referred to in paragraph 1. Article 8 1. With regard to the subsidy referred to in Article 27 of Regulation No 136/66/EEC, Member States shall notify the Commission: (a) not later than Wednesday each weeck, of quantities of seeds for which applications for the AP part of the Community subsidy certificate referred to in Article 4 of Council Regulation (EEC) No 1594/83 have been lodged during the preceding week; (b) not later than Wednesday each week, of the quantities of seeds for which applications for the ID part of the Community subsidy certificate have been lodged during the preceding week, indicating: - the quantities for which the amount of the subsidy was fixed in advance, - the quantities to which the subsidy in force on the day they were identified applies, - the quantities of 'double zero' colza and rapeseed for which applications have been lodged, (c) not later than three weeks after the end of the month in question, the quantities for which the advance fixing security referred to in Article 5 of Regulation (EEC) No 1594/83 was forfeited during that month; (d) not later than three weeks after the end of the month in question, the quantities of colza and rapeseed which, after having been identified, were incorporated in feedingstuffs, within the meaning of Article 2 (3) of Regulation (EEC) No 2681/83, during that month; (e) during the first month following the end of each marketing year, the quantities of 'double zero' colza and rapeseed identified during that marketing year. 2. If a Member State considers that the quantities for which applications for the advance fixing of the subsidy are lodged bear no relation to the normal disposal of seeds harvested within the Community, in particular when those quantities exceed 50 000 tonnes per day, that Member State shall immediately inform the Commission, indicating the quantities for which applications for the advance fixing of the subsidy have been lodged but for which the certificates have not yet been issued and the quantities for which advance fixing certificates have been issued since the last notification. Article 9 1. With regard to seed brought within the system of control referred to in Article 9 of Regulation (EEC) No 1594/83, Member States shall inform the Commission: (a) no later than Wednesday each week, of the quantities of seeds subjected during the preceding week to that control; (b) not later than three weeks after the end of the month in question, the quantities for which the security referred to in paragraph 2 of the abovementioned Article was forfeited during that month; (c) during the first month following the end of each marketing year: - of the quantities of seeds subjected to that control which during that marketing year were found to be no longer eligible for the subsidy, - of the quantities of seeds, or of mixtures denatured within the meaning of Regulation (EEC) No 190/68, which were imported from third countries or were subjected to the denaturing process during that marketing year. 2. However, if during the course of a marketing year a Member State considers that quantities referred to in paragraph 1 (c) bear no relation to the quantities which may be considered normal, that Member State shall inform the Commission as soon as it has reached that conclusion. Article 10 1. With regard to the export refund referred to in Article 28 of Regulation No 136/66/EEC, Member States shall notify the Commission at the latest three weeks after the month in question: (a) of the quantities for which applications for the advance fixing of the refund have been lodged during that month; (b) of the quantities for which a refund was paid during that month, distinguishing between: - those in respect of which a refund was fixed in advance, and - those in respect of which the refund paid was that in force on the day of export; (c) of the quantities for which the advance fixing security referred to in Article 4a (2) of Regulation No 142/67/EEC was forfeited during that month. 2. If a Member State considers that the quantities for which applications for the advance fixing of the refund lodged in that State threaten to disturb the market, that Member State shall immediately inform the Commission. Article 11 Member States shall communicate to the Commission all the information necessary for determining the world market price referred to in Article 29 of Regulation No 136/66/EEC as soon as such information is available. Article 12 Member States shall communicate to the Commission all the information necessary for the assessment of the situation with a view to the application of Article 3 (2) of Regulation No 136/66/EEC as soon as such information is available.' Article 2 Member States shall notify the Commission, not later than 31 January 1987, of: - the quantities referred to in the third indent of Article 8 (1) (b) in Article 8 (1) (c) and (d), in Article 9 (1) (b) and Article 10 (1) (c) of Regulation (EEC) No 205/73, for the period running from the start of the 1986/87 marketing year to the date of entry into force of this Regulation; - the quantities referred to in Article 8 (1) (d) of Regulation (EEC) No 205/73 for the whole of the marketing year 1984/85 and for the whole of the marketing year 1985/86. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 133, 21. 5. 1986, p. 8. (3) OJ No 111, 10. 6. 1967, p. 2196/67. (4) OJ No L 215, 23. 7. 1982, p. 6. (5) OJ No 125, 26. 6. 1967, p. 2461/67. (6) OJ No L 264, 23. 11. 1972, p. 1. (7) OJ No 125, 26. 6. 1967, p. 2463/67. (8) OJ No L 220, 30. 9. 1971, p. 1. (9) OJ No L 23, 29. 1. 1973, p. 15. (10) OJ No L 368, 31. 12. 1985, p. 20. (11) OJ No L 163, 22. 6. 1983, p. 44. (12) OJ No L 87, 2. 4. 1986, p. 5. (13) OJ No 151, 13. 7. 1967, p. 1. (14) OJ No L 210, 1. 8. 1986, p. 51. (15) OJ No L 266, 28. 9. 1983, p. 8. (16) OJ No L 222, 8. 8. 1986, p. 9. (17) OJ No L 43, 17. 2. 1968, p. 10. (18) OJ No L 186, 30. 7. 1969, p. 7.